Title: Enclosure: Jozéf Zajączek to Pierre de Polética, 17 November 1818
From: Zajączek, Jozéf
To: Polética, Pierre de


            
              17 Nov. 1818
            
            Le Sieur Estco Estko ci’devant Major à l’armée Polonaise neveu du feu le Général Kosciuszko, se trouvant dans le cas d’avoir besoin d’une information éxacte sur le l’état de la fortune que le dit Général a’pu delaisser, a reclamé l’intervention de son Gouvernement à l’effec l’effet de lui procurer des éclaircisements nécessaires à cet égard par l’entremise de la mission de S. M. I. et  R. Notre Auguste Maitre pres la Cour de France.—
            La correspondance dont Mr le Gl Pozzo di Borgo a bien voulu se charger à cet effet avec des personnes qui lui Sembloient être le plus à même de connoître les moyens pécuniaires du feu Kosciuszko a donné pour resultat  deux lettres ci jointes en copies, portant quelques renseignements sur le l’objet ci-dessus mentionné.
            Il conste de ces deux piecès et votre excellence voudra bien s’en convaincre, que le Gl Kosciuszko outre les fonds déposés entre les mains de différentes banquiers en France et en Suisse, en possédoit de plus considérables encore chez Mrs Thompson Thomson & Bonar à Londres et chez Jefferson et Barnes à Washington.
            Le sieur Estko met d’autant plus d’intérêt à obtenir des notions précises relativement aux fonds de son oncle places en Amérique,  qu’il a tout lieu de supposer qu’ils ne sont point compris parmi les Sommes dont le  defunt a desposé disposé par son testament.
            Faisant par conséquent droit aux plus vives instances du p Pétitionaire, j’ose vous supplier, Monsieur de daigner faire les démarches nécessaires pour cet effect effet auprès les Sieurs Jefferson et Barnes citoyens des Etats-unis et de vouloir bien  m’en communiquer le resultat des qu’il aura été porté à votre connoissance.
            Je Saises avec empressement cette occasion pour offrir à V. ex. l’expression de ma trés haute Consideration.
            
              (Signé) Zajonceck.
            
           
            Editors’ Translation
            
              
                17 Nov. 1818
              
              Mr. Estko, formerly a major in the Polish army and nephew of the late General Kosciuszko, needing accurate information on the state of the fortune left by the said general, has requested that his government intervene to obtain clarification on this point through the diplomatic mission to the French court of our noble master, His Imperial and Royal Majesty.—
              General Pozzo di Borgo having kindly agreed to correspond on this subject with the people who to him seemed most likely to know about the pecuniary resources of the late Kosciuszko, two letters containing some information about this matter resulted, copies of which are attached here.
              As your excellency will wish to verify, these two exhibits indicate that, besides the funds General Kosciuszko deposited with different bankers in France and Switzerland, he left other, even more considerable sums in the hands of Thomson, Bonar, & Company in London and Jefferson and Barnes in Washington.
              Mr. Estko is all the more concerned to obtain precise information with regard to his uncle’s American funds because he has reason to suppose that they are not among the sums the deceased disposed of in his will.
              In order to satisfy the petitioner’s insistent requests, therefore, I dare implore you, Sir, to consent to make the necessary inquiries to this effect to Messrs. Jefferson and Barnes, citizens of the United States, and kindly communicate the results to me as soon as they are brought to your attention.
              I eagerly seize this opportunity to offer to Your Excellency the expression of my highest consideration.
              
                (Signed) Zajonceck.
              
            
          